PER CURIAM.
We have examined the record and briefs of counsel in this cause and heard oral *669argument at the bar of this Court. From our perusal of the record we reached the conclusion that the jury verdict was arrived at in this case upon consideration of conflicting evidence and should not be disturbed.
The record holds evidence sufficient to sustain the jury’s finding of negligence on the part of the defendant, and no useful purpose would be served by restating the evidence in detail in this opinion. Accordingly, the appellant’s contention that the Court erred in refusing to grant a directed verdict is rejected.
Affirmed.
CHAS. CARROLL, C. J., and HORTON and PEARSON, JJ., concur.